OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                             AVSTlN

-c.mlm
--
rrity of loernine;r 8%quotapros thnt oplnsonr
              lrpplylng the &rina2p1eshero allnomo%d
    to tho foots of the inet8ut oasa, it my be said
    that the uzdrctrtitycor~ou      had the vsr to
    mnke, either SOP ittmlf or See the henex t or ang
    or its WrralatQd or omillsuy eutlools,      a oontnrat
    mtas~nablfu%WsstbryPot'the pz'omotion      of+its bus&
    nQo1 or tJlafulfillmentQP the plrpaws ror WI&h
    3.t ms inoorporntod,prw#&     slushcontrwt      WM
    not   in   Ylantion OP   th% l&w or    xiphlst     &xmlo     pal-
    -Y*        Sbee the aourtfound that &oqital faaili-
    wosuar%newssopy          to g;ivetbe    staaont5     oft&?
    %6dicnl Sal%01 &ii%olial%al -%tloll     F%quir%ii,
    ue.aro of the optnion that It was ulthin tXm COP-
    ~palratci
           pouers of t?m urtir0reit.y
                                    wxqot.=ntionto
    tunkoth5 oontraet SOP tbs reut of a Bullding in
    ~hlsh tha hospitaltsightbe established. %or do
    88 thillk tdlltt
                   th0 fisct thtlt th%      StUdWtS      Of th6
    Akeaonl school had the pri*oge aad 0pIswttmlty
    of ritdidng other hospzltnxo     5x1the tdty, in eon-
    nootiotlwith their course in a1lxdas,a%mld dotor-
    Eptpbth5 matter ot the r%sson%ble naoeesity at pm-
    yitUng hoepltal  facilitbttmartsd&%%tly ux+d%~the
    wzttrolofm3sdmrs ef tb% iaMity oftbeX&.l%al
    SWmolsuchas     fshae sbolninth%%as%ioe the
    hespGa.l eonbactedby tb%EospstalAss%%i~t~on.
    Bw.lt tdght bo said ultb aore form io the mw%s
    0f,%0rstY. Lwls and riiltarf3emf. mm              CO.)
    su~,t~tftaasnot~sonablya~s%sry                   for
    t&sJU%u~Conaaoyto           b%%on;e%?m%tyforthopay-
    m3nt of tha rant of am3of its oust4mWs,'%r on%
    uho aould tim'oby bscors. ntlo or its %ustim%re, as
    it could finl customersfor its -&,a           sithout
    ascMninp,such svroty. %ut the test hare, OS tber%,
    is whet&r ths aot doue was in the masona?ale and
    &wSul pramtim of tha gmp%aos and 0bfDcte ?or
    uh%ab the aorpwntian uas orwtott~ The POW tms
    %uiverwPty' lztplie5an 1ustitutionof asrgrddpnrt-
    aaant5,anl tbebuildlng:upirp on%dqmrtmolltof
    th% sohoor oc the scrturinlr    of students POP oue da-
    partmant would aatumlly ppsir%wmably~t%nd to
    Tta      ul% vulfmw and glwim of otIx?rdqSFt.-
    netlteaud or the ins&itut2on      as a malo."
           AppQd.rq WS       rula 0f? Iaw tQ tha ~oOnS~~Ctitm Of
seu. 2(a) R!nklngal% spprogdat~cm, it.is the opzl.nlon
                                                    af this
dapwtmat that pour iquiri%& should ba %nmmvd a%t%goriocl-
ly as FoUow3t
Bon. Tomc. a       - Fag%6




           1.                    ofltttln~       %Btmw~lz~te
afihl*    8atititles 1m             the eeops of the plwposes
of slloh l.n8titutionm. Meed,   such tmtirities appear tobe
         ate not only for the physicnl depelo~t     ctf stu&mts
          wea3 to have sspeols1 h%l~ms       in the titwrtislng
ud, tharefora* the &%%laral t3tt0#88 of- the institutions tham-
wlY63.


           to2&o,t
                x0.   nmre        lm no *st
                                    relcrfion between the In-
-8                            travel*
                      stutl0nts         in
                                         calmootion vftb the
~tiyei%e     of the institut10n that voulaJnstay the paymx?nt
of+preardPmstherefor~   Suahio -%     ie not ressonitbly mes-
snry nor&3r%talmcitl5w%nproperastul-tlttoth%
tl!a%t$enenoeof the institution.

                      The pr&eiolis           reTerr&   to In that3 qu0stlon




                 XW.   The college mplr%t.- the esprit de corps -
et? the s&&t                         impro+sct.By th% eolle@ ban&.
                  body is atdtititteiily
Inarery      just stmse thebatdthus    oontrihntesto  the su006ss
of the institution.

                      Thereis not the neGossory
                                              incid%ntal nited,
ami proxl&e   ]o%iribtation, tbat would make %otor bonts to be
use& for al0 ente-        t of stw%mts  aml. CsnprayeSs of the
college a proper item of experts0 for the support, meintenaeao,
spew&Ion at&i imprwetnent of the instifuficr.    zf a motor
boat,uhy not an~4xLvpUme or a~ysobtt




           7.. x0. Thtoilaty of pm~li&ts         ana otbec
usixa and ordinary safqgaards,such 8s those at street Snter-
emotions, belong5 to the dty 0tk-l the placing of srrch lights
is wt a reasonable SnoicIent $0 the mar&x?    OP the Ssstitu-
tion53.tpom3rs of the cf3llega. mssiblg a spcolalt~c
Eon. Tom c* ang - Page 6   251